Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 6, 19, 20, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1656987 A1 (hereinafter referred as ‘987), in view of US 2015/0056679 (hereinafter referred as “Patten”), and Eur. J. Biochem. 176,441 -447 (1988) by Bajorath et. al.
Regarding claim 1, ‘987 teaches a method of cleaning a membrane, the method comprising pre-rinsing the membrane (in [0014], ‘987 discloses forward flushing of the membrane with a cleaning liquid, preferably with a permeate); cleaning the membrane using an enzymatic cleaning solution comprising an enzyme (in [0014], ‘987 discloses circulating the enzymatic cleaning solution across the membrane for 1 hour, soaking of the membrane with the enzymatic solution for 24 hours, circulating the enzymatic cleaning solution across the membrane for 1 hour); post-rinsing the membrane for removal of the solution ([0014] discloses flushing of the membrane with water). ‘987 teaches use of enzymatic cleaning solution and the solution is used for cleaning the membrane, therefore, it is inherent and obvious that the solution comprises a liquid (buffer) in which enzymes are present and that the liquid would have a pH that is compatible with the enzyme otherwise the enzymes would not be active and would have no effect in cleaning. Since the solution is for cleaning the membrane, it is inherent and obvious that the solution is used at a temperature that is compatible with the membrane 
It is well known in the art that chelating agents prevent divalent ions from precipitation, and that the high pH inactivates certain enzymes. 
‘987 does not disclose reducing an activity of the enzyme by adding a first binding agent capable of deactivating the enzyme to the solution.
Patten discloses a method for inactivation of enzymes with a composition comprising a sulfonated peroxycarboxylic acid (abstract). Patten discloses that a problem associated with the use of enzymes in the cleaning-in-place of food processing equipment is that they might contaminate and potentially degrade the foodstuff, if they are not completely inactivated after the cleaning step [0005].
‘987 and Patten are analogous inventions in the art of providing cleaning solutions for cleaning of equipment. It would have been obvious to one of ordinary skill in the art to modify the method of ‘987 to include enzyme deactivation step to ensure inactivation of enzymes after the cleaning step to prevent contamination by active enzymes.
Modified ‘987 does not disclose that reducing an activity of the enzyme is performed by a first binding agent capable of deactivating the enzyme, wherein the first binding agent is chosen from ethylenediaminetetraacetic acid (EDTA) and any salt thereof, (hydroxyethyl)ethylenediaminetriacetic acid (HEDTA) and any salt thereof, potassium 
Bajorath discloses that enzyme activity is reduced by addition of EDTA, by binding of Ca2+ ions with EDTA resulting in reduction of enzyme activity (abstract, P446/Paragraph “Discussion”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use EDTA for reducing enzyme activity as disclosed by Bajorath in the method of modified ‘987 to reduce enzyme activity. Simple substitution of one known element for another to obtain predictable results is a rationale that support conclusion of obviousness as cited in the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 2 and 3,
Regarding claim 6, modified ‘987 teaches limitations of claim 1 as set forth above. ‘987 teaches that acidic cleaning step and/or alkaline cleaning steps can be combined with enzymatic cleaning steps, and further discloses that the acidic cleaning solution and the alkaline cleaning solutions comprise at least one supplementary cleaning agent can be chosen from the group of surfactants, chelating agents and sequestrants [0018]-[0024].
Regarding claims 19-20, ‘987 further discloses performing alkaline cleaning step using an alkaline cleaning solution having a pH of 9.5 to 12.5 (paragraphs [0021]-[0023]). ‘987 does not explicitly discloses that the alkaline step inactivates enzymes, however, Patten discloses that very high or very low pH inactivates Proteases [0007]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26, modified ‘987 teaches limitations of claim 1 as set forth above. ‘987 further teaches that “The process according to the present invention can comprise the flushing of the membrane with water before or after the enzymatic cleaning step or both. The water used for flushing can be for example tap water or a permeate of a membrane in the waste water treatment plant” [0013], “the enzymatic cleaning solution can be circulated across the membrane for a circulation time. The circulation time can be preferably from 0.5 to 1.5 hours, particularly 1 hour. Furthermore, the membrane can be soaked with the enzymatic cleaning solution for a soaking time, the soaking time being preferably from 12 to 48 hours, particularly 24 hours” [0013], and that “different cleaning steps can be carried out successively. The different cleaning steps are preferably carried out with time gaps in the range of days or weeks 
Regarding claim 27, ‘987 teaches use of protease [0016].
Claims 3-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘987, in view of Patten and Bajorath as applied to claim 2 above, and further in view of Journal of Membrane Science 272 (2006) 198–210 (hereinafter referred as “Ang”).
Regarding claims 3-4, 7 and 9, modified ‘987 teaches limitations of claim 1 as set forth above. ‘987 does not disclose that binding agent such as EDTA has a concentration of about 0.005 wt% to about 1 wt% and examples of surfactants. Ang discloses metal chelating agent (EDTA) and an anionic surfactant (SDS) were able to clean the fouled RO membrane effectively by optimizing chemical (dose and pH) and physical (time, crossflow velocity, and temperature) conditions during cleaning; and that the adhesion force caused by calcium-induced foulant–foulant interaction was reduced significantly with EDTA and SDS cleaning (abstract). Ang further adds that the metal chelating agents, such as EDTA, remove divalent cations from the 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One of ordinary skill in the art would have had a reasonable expectation of success in using a known surfactant such as SDS for removal of divalent cations and clean membranes. Ang further teaches that cleaning efficiency with EDTA and SDS cleaning increased with increasing cleaning agent dose. For EDTA, cleaning efficiency increased proportionally with EDTA concentration and reached near 100% efficiency at 2.0mM EDTA (P203/Left column). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have arrived at the claimed concentration through routine experimentation to achieve desired removal of divalent ions.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘987, in view of Patten, Bajorath and Ang as applied to claim 3 above, and further in view of US 6197739 (hereinafter referred as “Oakes”).
Regarding claim 5
Oakes teaches a compositions for use as soil removing agents for cleaning soiled surfaces (Abstract). Oaks teaches that polymers including polyacrylic acid, the partial sodium salt of polyacrylic acid or sodium polyacrylate having weight average molecular weights within the range of 1,000 to 5,000 or 6,000 are used for water conditioning and to control hardness (C36/L45-50, C56/L43-46).
Modified ‘987 and Oakes are analogous inventions in the art of cleaning solutions having agents for removal of divalent ions. It would have been an obvious matter of choice to one of ordinary skill in the art to select a known polymer such as polyacrylate, wherein the polyacrylate comprises partially neutralized polyacrylic acid having a molecular weight in the range of about 2.5k to about 5k for removal of divalent ions. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘987, in view of Patten and Bajorath as applied to claim 1 above, and further in view of US 2015/0175936 (hereinafter referred as “Kingma”).
Regarding claims 14-16
Kingma teaches a membrane cleaning solution comprising surfactants, disinfectants, acids, bases, builders, chelating agents, enzymes, enzyme stabilisers, biocides, hydrotropes, thickeners, oxidising agents, reducing agents (abstract, [0047]). An example of reducing agent is sodium hydrosulfite [0064].
Modified ‘987 and Kingma are analogous inventions in the art of cleaning compositions for cleaning of membranes. It would have been obvious to one of ordinary skill in the art to modify the method of modified ‘987 with teachings of Kingma to provide sodium dithionite as reducing agent because Kingma establishes that it is known in the art to use sodium dithionite as reducing agent in membrane cleaning solution. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 21-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘987, in view of Patten, and Bajorath as applied to claims 1 and 19 above, and further in view of J. Agric. Food Chem. 2002, 50, 1951-1958 (hereinafter referred as “Arguello”).
Regarding claims 21-25, modified ‘987 teaches limitations of claim 1 as set forth above. Modified ‘987 does not teach that reducing an activity of the enzyme comprises increasing temperature of the solution, wherein the temperature is increased from about 50 to 85 ºC. Modified ‘987 also does not teach that the membrane has been used for treatment of whey proteins.
Arguello teaches cleaning of inorganic membranes fouled with whey protein solutions using the enzymatic formulation (abstract). Arguello discloses that the activity of the enzyme significantly decreased when the temperature was raised to >52 °C (P1953/Right column). 
Modified ‘987 and Arguello are analogous inventions in the art of membrane cleaning solutions. It would have been obvious to one of ordinary skill in the art to modify the method of modified ‘987 with teachings of Arguello to apply the method to a membrane used in treatment of whey protein because enzymatic treatment for cleaning of membranes used in Whey protein is disclosed by Arguello; and to reduce activity of the enzyme by increasing pH to more than 11 because Patten discloses that increasing pH inactivates enzymes and increasing temperature from about 50 to 85 ºC because Arguello establishes that it is known in the art that claimed temperature range reduces activity of enzymes. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments, see remarks, filed 12/13/2021, with respect to the rejection(s) of claim(s) 1-9, 14-16 and 19-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of combination of EP 1656987 A1 (‘987), in view of US 2015/0056679 (“Patten”), and Eur. J. Biochem. 176,441 -447 (1988) by Bajorath et. al. Applicant argued that the cited prior arts of office action dated 09/28/2021 did not teach “reducing an activity of the enzyme by adding a first binding agent capable of deactivating the enzyme to the solution, wherein the first binding agent is chosen from ethylenediaminetetraacetic acid (EDTA) and any salt thereof, (hydroxyethyl)ethylenediaminetriacetic acid (HEDTA) and any salt thereof, potassium tripolyphosphate (KTPP), a phosphonic acid and any salt thereof, nitrilotriacetic acid .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777